Appellant was prosecuted under information and complaint, charging him with practicing dentistry without license so to do. He was found guilty and his punishment assessed at a fine of $25.
There was no motion to quash the information, but in the record we find a motion in arrest of judgment, alleging the insufficiency of the information. However, from an inspection of the information, we think it sufficiently charges an offense prohibiting the practice of dentistry without having obtained a license.
While in the record there is an order granting leave to file an amended motion for a new trial, yet we find no amended motion in the transcript. We can not consider those grounds in the motion complaining of the charge of the court. There were no exceptions reserved to the charge, as shown by the record; in fact, the record does not disclose there was any charge given. This is a misdemeanor conviction, and the statement of facts is not copied in the record; therefore, under the decisions of this court we can not consider same. But if we were to consider the statement of facts, it shows appellant applied for and was refused license by the State board; that he was practicing dentistry in the city of Houston without having obtained license, and charging fees therefor, running what is known as the New York Dental Parlors. The evidence supports the verdict.
Judgment affirmed.
Affirmed.